                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA


    ERIC DARNELL NELSON,
                          Plaintiff,
       vs.
                                                  Case No. 4:19-cv-00014-RRB
    DEPARTMENT OF CORRECTIONS,
    et al.,

                          Defendants.


                                  SCREENING ORDER

         In April 2019, Eric Darnell Nelson, a self-represented prisoner, filed a Civil

Rights Complaint under 42 U.S.C. § 1983 and an Application to Waive the Filing

Fee. 1       In the complaint, Mr. Nelson alleged violations of the Prison Rape

Elimination Act by a corrections officer, and that the subsequent internal

investigation also violated the Prison Rape Elimination Act. 2 The Court screened

the complaint and dismissed with leave to amend for failure to state a claim. 3

         On September 17, 2019, Mr. Nelson filed a First Amended Complaint

alleging a civil rights violation under 42 U.S.C. § 1983. 4 He alleges violations of

his Eighth Amendment rights under the U.S. Constitution by Defendant Amber


1   Dockets 1; 3.
2   Docket 1.
3   Docket 4.
4   Docket 8.
Doty, a corrections officer at Fairbanks Correctional Center, and Defendant Tammi

Axelsson, the Superintendent at Fairbanks Correctional Center. 5 He sues each

defendant in their individual capacity. The alleged facts against each defendant

will be discussed below. For relief, Mr. Nelson requests (1) damages in excess of

$50,000.00 per individual defendant; (2) punitive damages to be determined;

(3) an order requiring defendants “to show accountability”; (4) a declaration that

“compliance and standard will be adhered to, to ensure it will not happen again”;

and (5) for the defendants to “bear the costs of Mental therapy for myself, and any

other person.” 6 Mr. Nelson demands a jury trial.

                               SCREENING REQUIREMENT

         Federal law requires a court to conduct an initial screening of a civil

complaint filed by a self-represented prisoner seeking a waiver of the prepayment

of the filing fee. In this screening, a court shall dismiss the case at any time if the

court determines that the action:

                (i)     is frivolous or malicious;

                (ii)    fails to state a claim on which relief may be granted; or

                (iii)   seeks monetary relief against a defendant who is immune
                        from such relief. 7



5   Docket 8 at 1–5.
6   Docket 8 at 8.
7   28 U.S.C. § 1915(e)(2)(B); see also 28 U.S.C. § 1915A(a), (b).

4:19-cv-00014-RRB, Nelson v. Department of Corrections, et al.
Screening Order
Page 2 of 16
       To determine whether a complaint states a valid claim for relief, courts

consider whether the complaint contains sufficient factual matter that, if accepted

as true, “state[s] a claim to relief that is plausible on its face.” 8 In conducting its

review, a court must liberally construe a self-represented plaintiff’s pleading and

give the plaintiff the benefit of the doubt. 9 Before a court may dismiss any portion

of a complaint for failure to state a claim upon which relief may be granted, the

court must provide the plaintiff with a statement of the deficiencies in the complaint

and an opportunity to amend or otherwise address the problems, unless to do so

would be futile. 10

                                      DISCUSSION

       Mr. Nelson alleges that he has been sexually harassed and abused by a

former corrections officer in violation of his Eighth Amendment rights.

Furthermore, he alleges that after the officer’s misconduct was discovered, the

superintendent was deliberately indifferent to his “personal well-being” in violation

of his Eighth Amendment rights. Mr. Nelson has plausibly alleged a claim against

Defendant Doty. However, Mr. Nelson has not sufficiently alleged a claim against


8Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)). In making this determination, a court may consider “materials that
are submitted with and attached to the Complaint.” United States v. Corinthian Colleges,
655 F.3d 984, 999 (9th Cir. 2011) (citing Lee v. L.A., 250 F.3d 668, 688 (9th Cir. 2001)).
9See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d
1026, 1027 n.1 (9th Cir. 1985) (en banc)).
10See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing Albrecht v.
Lund, 845 F.2d 193, 195 (9th Cir. 1988)).

4:19-cv-00014-RRB, Nelson v. Department of Corrections, et al.
Screening Order
Page 3 of 16
Defendant Axelsson. Mr. Nelson may choose either to move forward on his claim

against Defendant Doty, or he may choose to amend his complaint.

I.        Defendant Doty

          Mr. Nelson has alleged that between May and August 2017, Defendant Doty

performed sexual acts upon him, forced him to engage in sexual intercourse with

her under threat of punishment, and coerced him into performing sexual acts on

her under threat of reprisal and criminal charges. 11 As alleged, Defendant Doty is

or was a corrections officer at Fairbanks Correctional Center. “Sexual harassment

or abuse of an inmate by a corrections officer is a violation of the Eight

Amendment.” 12         Therefore, Mr. Nelson has plausibly alleged a constitutional

violation by a state actor sufficient for this claim to move forward under 42 U.S.C.

§ 1983.

II.       Defendant Axelsson

          Mr. Nelson alleges that, after Defendant Doty was fired for her alleged

misconduct, Defendant Axelsson “showed (deliberate indifference) towards my

mental [s]tate and in fact min[i]mized the situation of one of her staff’s misconduct

and my personal well-being.” 13 He further alleges that Defendant Axelsson has


11    Docket 8 at 4.
12 Woodv. Beauclair, 692 F.3d 1041, 1046 (9th Cir. 2012); relying on Schwenk v. Hartford,
204 F.3d 1187, 1197 (9th Cir. 2000) (establishing that prisoners have an Eighth
Amendment right “to be free from sexual abuse[.]”).
13    Docket 8 at 5.

4:19-cv-00014-RRB, Nelson v. Department of Corrections, et al.
Screening Order
Page 4 of 16
not helped “in the prosecution of his claims” and “thereby left me at the unknown,

and unfathomable mercies of any other DOC female staff that may have other

demented idea[s.]” 14 At present, Mr. Nelson has not plausibly alleged a claim

under 42 U.S.C. § 1983 for the reasons discussed below. Accordingly, the Court

must dismiss the claim against Defendant Axelsson for failure to state a claim upon

which relief may be granted. The Court grants leave to amend.

           a.    Failure to State a Claim – Rule 8

           A complaint seeking relief from a federal court must be clear. Rule 8 of the

Federal Rules of Civil Procedure instructs that a complaint must contain a “short

and plain statement of the claim showing that the [complainant] is entitled to relief.”

A complaint should set out each claim for relief separately. Each claim should

identify (1) the specific harm that Mr. Nelson is alleging has occurred to him,

(2) when that harm occurred, (3) where that harm was caused, (4) who he is

alleging caused that specific harm to him, and (5) what specific law he is alleging

was violated as to that specific claim.

           As pled, it is unclear from Mr. Nelson’s allegations when and what manner

Defendant Axelsson caused him an injury or harm.




14   Id.

4:19-cv-00014-RRB, Nelson v. Department of Corrections, et al.
Screening Order
Page 5 of 16
         b.     42 U.S.C. § 1983

         42 U.S.C. § 1983 is a federal statute that “is not itself a source of substantive

rights,” but provides “a method for vindicating rights [found] elsewhere.” 15 To state

a claim for relief under 42 U.S.C. § 1983, a plaintiff must “plead that (1) defendants

acting under color of state law (2) deprived plaintiff of rights secured by the federal

Constitution or federal statutes.” 16 To act under color of state law, a complaint

must allege that the defendants acted with state authority as state actors. 17 To be

deprived of a right, the defendant’s action needs to either violate a right guaranteed

by the Constitution or an enforceable right created by federal law. 18 Critically, a

plaintiff must establish a causal link between the state action and the alleged

violation of her rights. 19 These essential elements must be pleaded in a § 1983

claim.

         42 U.S.C. § 1983 does not confer constitutional or federal rights. Instead, it

provides a mechanism for remedying violations of pre-existing constitutional or




15Graham v. Connor, 490 U.S. 386, 393–94 (1989) (quoting Baker v. McCollan, 443 U.S.
137, 144 n.3 (1979)).
16   Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986).
17West v. Atkins, 487 U.S. 42, 49 (1988) (quoting United States v. Classic, 313 U.S. 299,
326 (1941)).
18Buckley v. City of Redding, 66 F. 3d 188, 190 (9th Cir. 1995); Blessing v. Freestone,
520 U.S. 329, 340–41 (1997).
19 Preschooler II v. Clark Cty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007)
(quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)).
4:19-cv-00014-RRB, Nelson v. Department of Corrections, et al.
Screening Order
Page 6 of 16
federal rights. 20 Constitutional rights are those conferred by the U.S. Constitution

to individual citizens. Section 1983 can be used as a mechanism for enforcing the

rights guaranteed by a particular federal statute only if (1) the statute creates

enforceable rights and (2) Congress has not foreclosed the possibility of a § 1983

remedy for violations of the statute in question. 21 Section 1983 does not provide

a cause of action for violations of state law. 22 However, where a violation of state

law is also a violation of a federal constitutional right, Section 1983 may provide a

cause of action. 23

         Importantly in a § 1983 action, a plaintiff must demonstrate causation, or

show how the defendant, acting under color of state law, allegedly violated the

plaintiff’s federal rights. A person deprives another of a federal constitutional or

statutory right, “within the meaning of § 1983, ‘if he does an affirmative act,

participates in another’s affirmative act, or omits to perform an act which he is

legally required to do that causes the deprivation of which complaint is made.’” 24

The required causal connection “may be established when an official sets in motion


20   Graham v. Connor, 490 U.S. 386, 393–94 (1989).
21Blessing v. Freestone, 520 U.S. 329, 340–41 (1997); Dittman v. California, 191 F.3d
1020, 1027–28 (9th Cir. 1999).
22   Galen v. Cty. of Los Angeles, 477 F.3d 652, 662 (9th Cir. 2007).
23   Lovell v. Poway Unified Sch. Dist., 90 F.3d 367, 370 (9th Cir. 1996).
24 Preschooler II v. Clark Cty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007)
(quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)).

4:19-cv-00014-RRB, Nelson v. Department of Corrections, et al.
Screening Order
Page 7 of 16
a ‘series of acts by others which the actor knows or reasonably should know would

cause others to inflict’ constitutional harms.” 25

         Mr. Nelson has named Defendant Axelsson, who is Superintendent of

Fairbanks Correctional Center, a state actor who is plausibly acting under the color

of law, as having violated his Eighth Amendment rights. However, Mr. Nelson has

not plausibly alleged a violation of either the U.S. Constitution or a federal statute,

or that Defendant Axelsson caused an injury to his rights.

              i.      Eight Amendment – Conditions of Confinement

         The Eighth Amendment imposes certain duties on prison officials: (1) to

provide humane conditions of confinement; (2) to ensure that inmates receive

adequate food, clothing, shelter and medical care; and (3) to “take reasonable

measures to guarantee the safety of the inmates.” 26

         In order to state a claim under the Eight Amendment for cruel and unusual

punishment a prisoner must plausibly allege: (1) the prisoner faced a substantial

risk; (2) the defendant was deliberately indifferent to that risk—as in—the

defendant knew of it and disregarded it by failing to take reasonable measure to

address it; and (3) the act or failure to act by the defendant caused harm to the




25   Preschooler II, 479 F.3d at 1183 (quoting Johnson, 588 F.2d at 743).
26Farmer v. Brennan, 511 U.S. 825, 832 (1994) (citing Hudson v. Palmer, 468 U.S. 517,
526–27 (1984)).

4:19-cv-00014-RRB, Nelson v. Department of Corrections, et al.
Screening Order
Page 8 of 16
prisoner. 27 When “evaluating a prisoner’s claim, courts consider whether ‘the

officials acted with a sufficiently culpable state of mind’ and if the alleged

wrongdoing was objectively ‘harmful enough’ to establish a constitutional

violation.” 28

         Deliberate indifference is the conscious choice to disregard the

consequences of one’s acts or omissions. An Eighth Amendment claim based on

deliberate indifference must satisfy both an objective and a subjective component

test. 29 A prison official cannot be found liable under the Eighth Amendment for

denying an inmate humane conditions of confinement unless the official "knows of

and disregards an excessive risk to inmate health or safety; the official must both

be aware of facts from which the inference could be drawn that a substantial risk

of serious harm exists, and he must also draw the inference.” 30

         Mr. Nelson’s allegations do not describe a specific condition or injury that

occurred, because Defendant Axelsson knew of a risk, purposeful disregarded that

risk, and Mr. Nelson was harmed due to Defendant Axelsson’s action or inaction.




27   See Farmer, 511 U.S. at 832-847.
28   Hudson v. MacMillian, 503 U.S. 1, 8 (1992).
29   Id. at 834.
30   Id. at 837; accord Clement v. Gomez, 298 F.3d 898, 904 (9th Cir. 2002).

4:19-cv-00014-RRB, Nelson v. Department of Corrections, et al.
Screening Order
Page 9 of 16
               ii.   Eighth Amendment – Failure to Protect

         The Eighth Amendment imposes on prison officials a duty to “take

reasonable measures to guarantee the safety of the inmates.” 31 In order for a

prisoner to state a claim alleging a violation of the Eighth Amendment, because

prison officials failed to protect the prisoner or provide adequate safety guarantees,

the prisoner must allege that: (1) the defendant made an intentional decision with

respect to the conditions under which the prisoner was confined; (2) those

conditions put the prisoner at substantial risk of suffering serious harm; (3) the

defendant did not take reasonable available measures to abate that risk, even

though a reasonable officer in the circumstances would have appreciated the high

degree of risk involved—making the consequences of the defendant’s conduct

obvious; and (4) by not taking such measures, the defendant caused the plaintiff’s

injuries. 32

         Deliberate indifference is the conscious choice to disregard the

consequences of one’s acts or omissions. An Eighth Amendment claim based on

deliberate indifference must satisfy both an objective and a subjective component

test. 33 A prison official cannot be found liable under the Eighth Amendment for



31Farmer v. Brennan, 511 U.S. 825, 832 (1994) (citing Hudson v. Palmer, 468 U.S. 517,
526–27 (1984)).
32   See Farmer, 511 U.S. at 832-847;
33   Id. at 834.

4:19-cv-00014-RRB, Nelson v. Department of Corrections, et al.
Screening Order
Page 10 of 16
denying an inmate humane conditions of confinement unless the official “knows of

and disregards an excessive risk to inmate health or safety; the official must both

be aware of facts from which the inference could be drawn that a substantial risk

of serious harm exists, and he must also draw the inference.” 34

         Mr. Nelson needs to plausibly allege that Defendant Axelsson knew of

Defendant Doty’s actions and disregarded the risk to Mr. Nelson; and/or knows of

other similar risks to Mr. Nelson by other female corrections staff, has disregarded

those risks, and Mr. Nelson has been harmed.

             iii.     Eighth Amendment –Serious Medical Need

         To state a claim under the Eighth Amendment for violations involving

medical care, a prisoner must show that a defendant has been deliberately

indifferent to his serious medical needs. 35 A prisoner must demonstrate that:

(1) the he faced a substantial risk; (2) the defendant was deliberately indifferent to

that risk—as in—the defendant knew of it and disregarded it by failing to take




34   Id. at 837; accord Clement v. Gomez, 298 F.3d 898, 904 (9th Cir. 2002).
35 Estelle v. Gamble, 429 U.S. 97, 105 (1976) (“Regardless of how evidenced, deliberate
indifference to a prisoner’s serious illness or injury states a cause of action under
§ 1983.”); see also Simmons v. Navajo County, Arizona, 609 F.3d 1011, 1017 (9th Cir.
2010) (“Although the Fourteenth Amendment’s Due Process Clause, rather than the
Eighth Amendment’s protection against cruel and unusual punishment, applies to pretrial
detainees . . . we apply the same standards in both cases . . . under a ‘deliberate
indifference’ standard.”) (citing Bell v. Wolfish, 441 U.S. 520, 535 n. 16 (1979)) (further
citation and internal quotation marks omitted).

4:19-cv-00014-RRB, Nelson v. Department of Corrections, et al.
Screening Order
Page 11 of 16
reasonable measure to address it; and (3) the act or failure to act by the defendant

caused harm to the prisoner. 36

         A “showing of nothing more than ‘a difference of medical opinion’ as to the

need to pursue one course of treatment over another [i]s insufficient, as a matter

of law, to establish deliberate indifference. In other words, where a defendant has

based his actions on a medical judgment that either of two alternative courses of

treatment would be medically acceptable under the circumstances, plaintiff has

failed to show deliberate indifference, as a matter of law.” 37 For instance, a

difference of medical opinion regarding medication is not enough to establish an

Eighth Amendment violation. 38

         “A medical need is serious if failure to treat it will result in ‘significant injury

or the unnecessary and wanton infliction of pain.’ . . . A prison official is deliberately

indifferent to that need if he ‘knows of and disregards an excessive risk to inmate

health.’” 39

               To establish an Eighth Amendment violation, a plaintiff
               must satisfy both an objective standard—that the

36   See Farmer, 511 U.S. at 832–47.
37 Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.), cert. denied, 519 U.S. 1029 (1996)
(citing Estelle, 429 U.S. at 107–08).
38 Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004) (“The Toguchis argue that
Seroquel is superior to Triafon, and therefore should not have been discontinued by
Dr. Chung. However, a mere ‘difference of medical opinion . . . [is] insufficient, as a matter
of law, to establish deliberate indifference.’”) (quoting Jackson, supra).
39 Peralta v. Dillard, 744 F.3d 1076, 1081 (9th Cir. 2014) (en banc) (citations and further
internal quotation marks omitted).

4:19-cv-00014-RRB, Nelson v. Department of Corrections, et al.
Screening Order
Page 12 of 16
                deprivation was serious enough to constitute cruel and
                unusual punishment—and a subjective standard—
                deliberate indifference.

                        To meet the objective standard, the denial of a
                plaintiff’s serious medical need must result in the
                “unnecessary and wanton infliction of pain.”

                      The subjective standard of deliberate indifference
                requires “more than ordinary lack of due care for the
                prisoner’s interests or safety.” . . . The state of mind for
                deliberate indifference is subjective recklessness. 40

         Mr. Nelson’s allegations mention his mental health, but do not have specific

descriptions of harm or injury. He has not set forth clear allegations that Defendant

Axelsson has acted with either the requisite objective or subjective recklessness,

thereby causing Mr. Nelson significant injury or the unnecessary or wanton

infliction of pain. 41

                                     CONCLUSION

         Mr. Nelson has plausibly alleged a violation of his Eighth Amendment rights

by Defendant Doty under 42 U.S.C. § 1983. However, he has not plausibly alleged

a claim under 42 U.S.C. § 1983 against Defendant Axelsson. Mr. Nelson may

choose to move forward on the single claim against Defendant Doty or he may

amend his complaint.



40Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012) (quoting Estelle, 429 U.S. at 104
and Farmer v. Brennan, 511 U.S. 825, 835 (1994)) (internal citation omitted) (emphasis
added), overruled on other grounds, Peralta, 744 F.3d at 1083.
41   Docket 8 at 5.

4:19-cv-00014-RRB, Nelson v. Department of Corrections, et al.
Screening Order
Page 13 of 16
       IT IS THEREFORE ORDERED:

1.     Mr. Nelson’s Claim #1 adequately states a claim for relief under 42 U.S.C.

       § 1983, and is approved to proceed against Defendant Doty for a violation

       of the Eighth Amendment of the U.S. Constitution.

2.     Mr. Nelson’s claim against Defendant Axelsson is dismissed for failure

       to state a claim upon which relief may be granted.

3.     The Application to Waive Prepayment of the Filing Fee, at Docket 3, is

       GRANTED.        An order directing the collection of fees will be issued

       separately.

4.     Mr. Nelson has until January 10, 2020 to file either:

          a Notice of Intent to Proceed on Claim 1 only, which informs the Court

          that Mr. Nelson wishes to proceed solely on Claim 1 against Defendant

          Doty; or

          b Amended Complaint, in which Mr. Nelson files restating Claim 1

          against Defendant Doty in its entirety, and states revised claims against

          Defendant Axelsson to the Court after correcting the deficiencies

          identified in this order.

5.     Any Amended Complaint must be on this Court’s form, which is being

       provided to Mr. Nelson with this order. An amended complaint replaces the




4:19-cv-00014-RRB, Nelson v. Department of Corrections, et al.
Screening Order
Page 14 of 16
         prior complaint in its entirety. 42 If Mr. Nelson elects to file an amended

         complaint, Mr. Nelson must state all of the claims he seeks to bring, including

         Claim 1.     Any claims not included in the amended complaint will be

         considered waived.

6.       If Mr. Nelson does not file either a Notice of Intent to Proceed on Claim 1 or

         an Amended Complaint on the Court form by January 10, 2020, the matter

         will proceed under the current Amended Complaint on Claim 1 only..

7.       At all times, Mr. Nelson must keep the Court informed of any change of

         address. Such notice shall be titled “NOTICE OF CHANGE OF ADDRESS.”

         This notice must not include any requests for any other relief, and it must be

         served on any Defendant’s attorney who makes an appearance in this case.

         Failure to file a notice of change of address may result in the dismissal of

         this case under Rule 41(b) of the Federal Rules of Civil Procedure.

8.       The Clerk of Court is directed to send Mr. Nelson the following forms with

         this Order: (1) form PS01, with “SECOND AMENDED” written above the

         title “Prisoner’s Complaint Under the Civil Rights Act 42 U.S.C. § 1983;”

         (2) PS21 Pro Se Notice; (3) form PS23, Notice of Change of Address; and

         (4) the District Court’s handbook, “REPRESENTING YOURSELF IN ALASKA’S

         FEDERAL COURT.”




42   Local Civil Rule 15.1.

4:19-cv-00014-RRB, Nelson v. Department of Corrections, et al.
Screening Order
Page 15 of 16
       DATED this 11th day of December, 2019, at Anchorage, Alaska.

                                           /s/ Ralph R. Beistline
                                           Senior United States District Judge




4:19-cv-00014-RRB, Nelson v. Department of Corrections, et al.
Screening Order
Page 16 of 16
